Citation Nr: 0023510	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-05 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury, postoperative, with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to July 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Service connection for residuals of injury to the right knee, 
postoperative, with degenerative joint disease, secondary to 
the veteran's service-connected left knee injury, was granted 
in an August 1994 rating decision, and a 10 percent 
evaluation was initially assigned.  The veteran appealed this 
initial evaluation.  Subsequently, in a January 1996 rating 
decision, the RO increased the assigned disability rating to 
20 percent, effective from the date of claim.  This 20 
percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

Review of the two volumes of the veteran's claims folder 
indicates that the veteran was last examined at the VA in May 
1999.  The examiner specifically noted that the veteran's 
claims folder was not sent by the RO for review, but the 
examiner did review the veteran's medical file.  Range of 
motion testing at that time found the veteran to lack three 
degrees of full extension, with further flexion to 85 
degrees.

At his RO hearing (conducted in July 1999), the veteran and 
his service representative stated their objections to the 
manner in which the May 1999 VA examination had been 
conducted.  Specifically, the veteran testified that the 
examination lasted seven minutes and that the examiner bent 
and moved the veteran's right leg for him.  (Transcript (T.) 
at 11).  The veteran argued that that was not how he lived 
his life, with someone straightening and bending his leg.  
Id.  The veteran's service representative asked whether the 
examiner had used a goniometer to measure the veteran's range 
of motion, to which the veteran responded in the negative.  
(T. at 10-11).  In effect, the veteran believed that his 
range of motion of the right knee was significantly less than 
was indicated in the examination.  (T. at 2).

Also at his RO hearing, the veteran submitted correspondence 
from one of his private physicians (dated in June 1999), in 
which the physician stated that the veteran's right (and 
left) knees were progressively causing more problems with 
pain and swelling over time.  It was noted that the veteran's 
symptoms had increased substantially over the past year and 
had required more medication for control.  The veteran's 
physician also noted that the veteran walked with a cane, 
limited his walking, and had decreased range of motion in the 
affected joints, including the right knee, as well as pain 
and crepitus.

In light of the above, given that the examiner did not review 
the veteran's claims file and apparently failed to use a 
goniometer to measure the veteran's range of motion of the 
right knee, particularly when viewed in conjunction with the 
June 1999 correspondence from the veteran's private physician 
that seems to suggest a more severe disability picture, the 
Board finds the evidence of record (especially the most 
current evidence of record as to the veteran's present level 
of disability) inadequate for rating purposes.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, the issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a right knee injury, 
postoperative, with degenerative joint disease, will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
right knee disability, should be obtained 
by the RO and incorporated into the 
claims file.

2.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the severity of the veteran's 
right knee disability.  All suggested 
studies should be performed, including 
range of motion testing with a 
goniometer, and the examiner should 
elicit all of the veteran's subjective 
complaints as to his right knee.  All 
findings should be recorded in detail.

Additionally, the examiner should comment 
as to normal range of motion findings in 
comparison to the veteran's demonstrated 
limitation of motion, if any.  The 
examiner should also comment as to the 
veteran's level of functional impairment, 
noting any weakness, pain on motion, 
excess fatigability, and/or 
incoordination.

3.  The claims folder volumes and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
attendant examination.  The examiner must 
specifically note that he or she examined 
the veteran's claims files.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 20 percent for 
the veteran's right knee disability, 
considering all pertinent law and 
regulations, in light of the examination 
report and any conclusions expressed 
therein and in light of any additional 
treatment records received.  The RO is 
reminded that multiple ratings are 
provided for under Diagnostic Codes 5003 
and 5257, where the veteran has both 
instability of the knee and arthritis.  
See VAOPGCPREC 23-97.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



